Exhibit 10.6

AMENDED AND RESTATED REVOLVING LOAN NOTE

 

$40,000,000.00    Bethesda, Maryland
March 8, 2018

FOR VALUE RECEIVED, each of ALPHATEC HOLDINGS, INC., a Delaware corporation,
ALPHATEC SPINE, INC., a California corporation, and SAFEOP SURGICAL, INC., a
Delaware corporation (individually, each a “Borrower” and collectively, the
“Borrowers”), hereby jointly and severally unconditionally promises to pay to
the order of MIDCAP FUNDING IV TRUST, a Delaware statutory trust (as successor
by assignment to MidCap Financial, LLC and together with its successors and
assigns, “Lender”) at the office of Agent (as defined herein) at 7255 Woodmont
Avenue, Suite 200, Bethesda, MD 20814, or at such other place as Agent may from
time to time designate in writing, in lawful money of the United States of
America and in immediately available funds, in the principal sum of FORTY
MILLION DOLLARS and No/100 Dollars ($40,000,000.00), or, if less, the aggregate
unpaid principal amount of all Revolving Loans made or deemed made by Lender to
Borrowers under the terms of that certain Credit, Security and Guaranty
Agreement dated as of June 7, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Borrowers, such other borrowers that may become “Borrowers” under the Credit
Agreement, various financial institutions as are, or may from time to time
become, parties thereto as lenders (including without limitation, Lender) and
MidCap Financial, LLC, individually as a Lender, and as administrative agent (in
such capacity and together with its successors and assigns, “Agent”). All
capitalized terms used herein (which are not otherwise specifically defined
herein) shall be used in this Revolving Loan Note (this “Note”) as defined in
the Credit Agreement.

1. The outstanding principal balance of the Revolving Loans evidenced by this
Note shall be payable in full on the Termination Date, or on such earlier date
as provided for in the Credit Agreement.

2. This Note is issued in accordance with the provisions of the Credit Agreement
and is entitled to the benefits and security of the Credit Agreement and the
other Financing Documents, and reference is hereby made to the Credit Agreement
for a statement of the terms and conditions under which the Revolving Loans
evidenced hereby were made and are required to be repaid.

3. Each Borrower promises to pay interest from the date hereof until payment in
full hereof on the unpaid principal balance of the Revolving Loans evidenced
hereby at the per annum rate or rates set forth in the Credit Agreement.
Interest on the unpaid principal balance of the Revolving Loans evidenced hereby
shall be payable on the dates and in the manner set forth in the Credit
Agreement. Interest as aforesaid shall be calculated in accordance with the
terms of the Credit Agreement.

 

 



--------------------------------------------------------------------------------

4. Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the Revolving Loans evidenced by this Note may be declared,
and immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, however, that upon the occurrence of an Event of
Default pursuant to the provisions of Section 10.1(e) or Section 10.1(f) of the
Credit Agreement, the Revolving Loans evidenced by this Note shall automatically
be due and payable, without demand, notice or acceleration of any kind
whatsoever.

5. Payments received in respect of the Revolving Loans shall be applied as
provided in the Credit Agreement.

6. Presentment, demand, protest and notice of presentment, demand, nonpayment
and protest are each hereby waived by Borrowers.

7. No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.

8. No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 11.16 of the Credit
Agreement.

9. THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

10. Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

11. Whenever in this Note reference is made to Agent, Lender or Borrowers, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon each Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

12. In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

13. This Note replaces in its entirety and is in substitution for but not in
payment of that certain Revolving Loan Note, dated as of June 7, 2012, made by
each of Alphatec Holdings, Inc., Alphatec Spine, Inc., Alphatec Pacific, Inc.
and Alphatec International LLC in favor of Lender in the maximum principal
amount of $40,000,000 (the “Prior Note”), and does not and

 

 

2



--------------------------------------------------------------------------------

shall not be deemed to constitute a novation thereof. Such Prior Note shall be
of no further force and effect upon the execution of this Note.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
executed this Note as of the day and year first hereinabove set forth.

 

BORROWERS:

   

ALPHATEC HOLDINGS, INC.,

a Delaware corporation


     

By:

 

/s/ Jeffrey Black

     

Name:

 

Jeffrey Black

     

Title:

 

Chief Financial Officer

   

ALPHATEC HOLDINGS, INC.,

a California corporation

     

By:

 

/s/ Jeffrey Black

     

Name:

 

Jeffrey Black

     

Title:

 

Chief Financial Officer

   

SAFEOP SURGICAL, INC.,

a Delaware corporation

     

By:

 

/s/ Jeffrey Black

     

Name:

 

Jeffrey Black

     

Title:

 

Chief Financial Officer

 